t c memo united_states tax_court mitchel skolnick and leslie skolnick et al petitioners v commissioner of internal revenue respondent docket nos filed date b paul husband and erin c prutow for petitioners kristina l rico kirsten e brimer harry j negro brian s jones and jeannine a zabrenksi for respondent 1cases of the following petitioners are consolidated herewith mitchel skolnick and brianna skolnick docket no and eric freeman docket no memorandum opinion lauber judge these consolidated cases were tried at a special session of the court beginning date in philadelphia pennsylvania a central question is whether petitioners’ horse-related activity undertaken through blue- stone farms llc bluestone farms constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 currently before the court is a motion in limine filed by respondent seeking to exclude from evidence the expert witness report of david reid petitioners filed an objection to the motion and the court heard argument at the outset of trial and again following respondent’s voir dire of mr reid we will grant the motion and exclude mr reid’s report background petitioners proposed mr reid as an expert to value their herd of horses at two times mr reid is the owner of preferred equine marketing inc preferred equine a bloodstock agency for the standardbred horse industry he avers that since his company has served as an agent for sellers and occasionally for buyers at numerous public auctions and private sales of standardbred horses he 2all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references unless otherwise noted are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar avers that preferred equine is now the leading bloodstock agency in north america and has participated since in auction sales of big_number horses generating gross_proceeds of at least dollar_figure million indicating some familiarity with our rules mr reid disclosed that he has not authored a publication during the past years and has not testified as an expert witness during the past years see rule g d and e mr reid’s proposed testimony consists of a 2-page report with a pair of attached spreadsheets the substance of his report putting aside paragraphs de- voted to formal aspects and his qualifications consists of three paragraphs that take up less than two pages he opines that the appraisal of horses is not an exact science and is greatly influenced by numerous economic and social factors in particular he states that the valuation of horses can be affected in a volatile way as a result of any natural disaster disease outbreaks global crisis or governmental actions in paragraph of his report mr reid sets forth brief guidelines that he considers relevant in valuing different types of horses for weanlings and year- lings he says that conformation and sire play a vital role for broodmares he says that breeding status soundness health conditions and performance of off spring remain strong factors in evaluation for stallions and stallion share sec_3 he says that breeding soundness fertility or lack of overall health conditions and performance of offspring are strong factors in evaluation attached to mr reid’s report are two spreadsheets the first spreadsheet lists horses or stallion shares allegedly owned by bluestone farms in date the second spreadsheet lists horses or stallion shares allegedly owned by bluestone farms in date mr reid compiled these spreadsheets near the time of preparing his report in date each spreadsheet lists horses by category weanlings yearlings brood- mares stallions stallion shares racehorses and retired horses for each horse the spreadsheet shows the sex year of birth parents sire and dam and bluestone farms’ ownership percentage the final column of each spreadsheet shows the appraised value of bluestone farms’ interest in each horse putting aside retired horses which he values at dollar_figure each the appraised values range from dollar_figure to dollar_figure mr reid does not explain in his report or in the attached spreadsheets how he arrived at these values rather he states in evaluating this herd i based the values assigned on our experience in the marketplace for the past years along 3a stallion share is an interest in a syndicate that owns a stallion with our sales database from previous sales within the industry mr reid does not explain how he used data from the database to generate his assigned values nor does he include the database as an exhibit to his report discussion tax_court proceedings are conducted in accordance with the federal rules of evidence fed r evid see sec_7453 rule a testimony by expert witnesses is governed by fed r evid and the former provides that a witness who is qualified as an expert by knowledge skill experience training or education may testify in the form of an opinion if his testimony will help the trier of fact and the following conditions are met the testimony is based on sufficient facts or data the testimony is the product of reliable principles and methods and the expert has reliably applied the principles and methods to the facts of the case in the tax_court a party who calls an expert witness must cause that wit- ness to prepare a written report which is served on the opposing party and lodged with the court before trial see rule g the pretrial order in these case sec_4mr reid does not list a coauthor for his report but he testified during voir dire that our experience refers to his own experience and that of his late business partner who died in directed that the last day to exchange and submit to the court expert witness reports was date if the expert is qualified his report is received in evidence as the direct testimony of the expert witness rule g because the written report serves as the direct testimony of the expert wit- ness the report must comply with the requirements for expert testimony set forth in fed r evid rule g accordingly requires that an expert witness report shall contain among other things the following a a complete state- ment of all opinions the witness expresses and the basis and reasons for them b the facts or data considered by the witness in forming his opinions and c any exhibits used to summarize or support his opinions we conclude that mr reid’s report does not satisfy the requirements of the federal rules of evidence or this court’s rules his report does not set forth any facts or data on which he relied fed r evid b rule g b al- though he avers that he consulted an in-house database his report includes no data from that database and he does not attach a printout of the database as an exhibit to his report he does not identify the valuation principles and methods that he employed in performing his appraisal see fed r evid c although his brief guidelines list nine factors that he believes affect valuation he does not ex- plain how he applied or weighted those factors when attaching a dollar figure to each horse his report thus fails to establish that he reliably applied the prin- ciples and methods to the facts of the case see fed r evid d mr reid avers that the valuation of horses can be affected in a volatile way by external factors such as governmental actions the testimony at trial indicated that certain governmental actions by the states of new jersey and penn- sylvania may have had effects beneficial or detrimental on the standardbred in- dustry generally and particularly on bluestone farms which is near trenton new jersey mr reid does not mention these governmental actions and does not ex- plain what effect those actions might have had on the value s of bluestone farms’ horses as of and his selected valuation dates mr reid avers that a horse’s conformation overall health conditions breeding pregnancy status for broodmares and fertility or lack thereof for stal- lions play vital or strong roles in valuing horses his report includes no in- formation on any of these points with respect to any of the horses and stallion shares that he appraised his report does not indicate that he personally viewed any of the horses and his report does not explain what if any data he consulted in order to evaluate in date the conformation health conditions breeding pregnancy status or fertility of the horses owned by bluestone farms in date and date respectively testimony based on scientific technical or other specialized knowledge is subject_to the court’s gatekeeping function which forecloses expert testimony that does not rest on a reliable foundation or is not relevant to the task at hand 509_us_579 see 526_us_137 extending the principles of daubert to all expert testimony in exercising this function trial judges have ‘consider- able leeway in deciding in a particular case how to go about determining whether particular expert testimony is reliable ’ santa monica pictures llc v commis- sioner tcmemo_2005_104 89_tcm_1157 quoting kumho tire co u s pincite see 115_tc_43 aff’d 299_f3d_221 3d cir cf 696_f3d_254 3d cir under the deferential abuse of discre- tion standard we will not disturb a district court’s decision to exclude testimony unless we are left with ‘a definite and firm conviction that the court below com- mitted a clear error of judgment ’ quoting 193_f3d_613 3d cir amended 199_f3d_158 3d cir we conclude that mr reid’s testimony as embodied in his written report does not rest on a reliable foundation because it does not set forth the facts or data on which he relied the methodology he employed or the manner in which he applied to the facts of these cases the valuation factors he deemed relevant the dollar values he assigns range from dollar_figure to dollar_figure but the totality of his appraisal of each horse is simply a number inserted into a box on a spreadsheet this amounts to an ipse dixit because he offers no explanation or analysis to show how he derived these dollar figures his testimony does not meet the requirements of fed r evid or rule see 234_f3d_136 3d cir noting that an expert’s ipse dixit does not withstand daubert’s scrutiny giles v commissioner tcmemo_2006_15 91_tcm_684 rejecting report of horse appraiser who summarily described her methodology as resting on comparable values of horses during oral argument petitioners urged four reasons why we should reach a different conclusion first they noted that they had supplied to respondent four days before trial a thumb drive containing mr reid’s in-house database thi sec_11th-hour action does not meet the requirements of our rules rule g expressly requires that the report itself include the facts and or data considered by the witness in forming his opinions mr reid’s in-house database evidently includes hundreds or thousands of horse sales very few of which would be linked or correlated to the horses owned by bluestone farms at the relevant times it is unreasonable to expect respond- ent’s counsel four days before trial to get on top of a massive database and be prepared to use it in cross-examining mr reid we find that the failure to provide this database to respondent in a timely fashion--viz on date when expert witness reports were required to be exchanged--has caused undue prejudice by significantly impairing the opposing party’s ability to cross- examine the expert witness and by denying the opposing party the reasonable opportunity to obtain evidence in rebuttal to the expert witness’s testimony rule g see in re tmi litig f 3d pincite upholding the exclusion of expert testimony where the substance of the experts’ reports was disclosed too late for the opposing party to prepare cross-examination 136_tc_326 declining to permit a late-filed supplement to an incomplete expert report because it would prejudice respondent in preparing rebuttal and would undermine the purpose of pretrial exchange of expert reports 5even if we accepted the late-provided database as part of mr reid’s report it would not save his report from the lack of a defined methodology or from the failure to show how he applied valuation principles to the facts of these cases see 233_f3d_734 3d cir n othing in either daubert or the federal rules of evidence requires a district_court to admit opinion evidence that is connected to existing data only by the ipse dixit of the expert quoting kumho tire co u s pincite second petitioners urge that under the federal rules of evidence a wit- ness can be qualified as an expert by experience alone that is correct but fed r evid provides that a witness who is qualified as an expert by experience may testify in the form of an opinion if specified conditions are met those conditions are that the testimony is based on sufficient facts or data is the product of reliable principles and methods and reflects the reliable application of those principles and methods to the facts of the case mr reid’s report does not satisfy these conditions while an expert can be qualified on the basis of his ex- perience he cannot cite his experience as the sole basis for putting a dollar value on a horse he must show his work viz the data he considered and the method- ology he applied to produce his results see feinberg v commissioner tcmemo_2017_211 114_tcm_471 excluding appraisal testimony where expert did not provide sufficient data to show that the opinions expressed are based on anything other than his own conjecture aff’d 916_f3d_1330 10th cir giles t c m cch pincite rejecting appraisal testimony where expert failed to explain the nature of her methodology and the reasons for her conclusions third petitioners note mr reid’s voir dire testimony that he regularly used spreadsheets resembling those attached to his expert report to supply information to clients of his bloodstock agency but what is acceptable in a commercial context is not necessarily reliable as expert testimony in federal court a person intending to bid on a horse may rely on a dollar estimate supplied by his blood- stock agent much as a person intending to bid on a house may rely on a dollar estimate supplied by his realtor in neither case may the customer be interested in how his agent came up with that number but under our adversarial system the federal rules of evidence impose higher standards for expert witness testimony in federal court see fed r evid adv comm note to amendment the trial court’s gatekeeping function requires more than simply ‘taking the expert’s word for it ’ citing 43_f3d_1311 9th cir finally petitioners assert that the valuation of horses is more art than sci- ence citing justice stewart’s famous apothegm from a different context i know it when i see it 378_us_184 stewart j con- curring this may be a practical approach to identifying pornography but it is not for the reasons we have stated an acceptable approach to formulating expert appraisal testimony under the federal rules we accept petitioners’ point that an expert appraising a herd of horses need not necessarily supply for each horse the massive volume of data that courts customarily receive from experts appraising real_estate but the horse appraiser must still explain how he got to his results which requires that he show the data he considered the methodology he applied and the manner in which he applied his methodology to reach his valuation outcomes without that information the court has no means of examining whether the report rests on a reliable foundation and is relevant to the task at hand daubert u s pincite to reflect the foregoing an order will be issued granting respondent’s motion in limine
